Citation Nr: 1243563	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-39 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hepatitis C.  

2.  Entitlement to service connection for diabetes.  

3.  Entitlement to service connection for a psychiatric disorder, claimed as depression.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for residuals of liver failure, to include a liver transplant.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the course of this appeal, the appellant requested a hearing before a member of the Board.  A video hearing was scheduled for May 2012; however, he failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  

The issues of entitlement to service connection for diabetes, hepatitis, and liver failure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO denied service connection for hepatitis C, finding no evidence of onset of hepatitis C during service.  The Veteran did not file a timely appeal to this decision.  

2.  Evidence received since the September 1998 rating decision is new and material regarding the issue of service connection for hepatitis C, as it contains evidence not previously considered establishing that has some tendency to show onset of hepatitis C during service.  

3.  An acquired psychiatric disorder was not manifest in service and is not related to service.  

4.  A psychosis was not manifest in service or within a year thereafter.  


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied service connection for hepatitis C became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

2.  Evidence received since the September 1998 rating decision is new and material to reopen service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  An acquired psychiatric disability, to include depression, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board finds that in this case VA has satisfied its duties to notify the appellant under the VCAA.  In September 2008 and April 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  The initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's application to reopen service connection for hepatitis C, any question as to the adequacy of any notice provided by VA therein is rendered moot by the Board's action in reopening this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA treatment (medical) records.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for a psychiatric disorder; however, the Board finds that the record, because there is no in-service injury, disease, or event, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as no in-service injury or disease has been established, as will be discussed in greater detail below.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran; thus, adjudication of his claims at this time is warranted.  

Reopening of Service Connection for Hepatitis C

In the current claim on appeal, the Veteran seeks to reopen service connection for hepatitis C.  In a September 1998 rating decision, service connection for hepatitis C was denied.  The RO found no competent evidence of hepatitis C infection in service, or of any nexus between service and the Veteran's current hepatitis C diagnosis.  The Veteran did not initiate an appeal of this determination, and it became final.  38 U.S.C.A. § 7105.  Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the September 1998 rating decision, the RO determined that, while the Veteran had a current diagnosis of hepatitis C, no such disability was shown in service, or was otherwise related to any disease or injury incurred therein.  The evidence considered included service treatment records as well as post-service private treatment records.  

Since the prior denial of the claim, recent evidentiary submissions have included VA medical treatment records.  In an October 2006 clinical notation, the Veteran stated he used heroin intravenously during service, possibly resulting in a hepatitis C infection.  For the limited purposes of determining if new and material evidence has been received, this assertion is considered credible.  See Justus, 3 Vet. App. at 512-513.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for hepatitis C has been received.  The VA medical treatment records are new, in that they were not of record at the time of the prior final denial, and they are not cumulative and redundant of evidence already of record, as they suggest a possible nexus between the Veteran's service and his current diagnosis of hepatitis C.  

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, establishing a possible onset during service of the current diagnosis of hepatitis C.  The U.S. Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for hepatitis C. 

In conclusion, the Veteran has presented new and material evidence with which to reopen service connection for hepatitis C.  His claim of service connection for hepatitis C will be reopened, and will be considered on the merits.  

Service Connection for a Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder, claimed as depression.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks service connection for a psychiatric disorder, claimed as depression.  While the Veteran has limited his service connection claim to depression, the Board will consider entitlement to any psychiatric disability reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran contends his depression began during service, and has persisted since that time.  He has stated to VA examiners that he has been depressed for nearly all his life.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a psychiatric disorder, to include depression.  The Board first finds that the Veteran did not experience chronic symptoms of psychiatric disorder during service or continuous symptoms after service.  The Veteran's service treatment records are negative for any diagnosis of or treatment for a psychiatric disease or injury.  On service separation examination in January 1971, the Veteran was found to be without psychiatric abnormalities.  Thereafter, he did not seek treatment for a psychiatric disability for many years following service.  

In October 2006, the Veteran was afforded a VA psychiatric consultation, at which time he reported a long history of depression.  He indicated he had been depressed all his life.  He also reported "very little treatment" over the years for his depression.  Major depressive disorder, recurrent, was diagnosed.  Subsequent VA treatment records confirm a diagnosis of depression.  

The Veteran was not diagnosed with an acquired psychiatric disorder which manifested during service or within a year thereafter.  He was without any psychiatric disease or injury upon examination for service separation in January 1971, and was not diagnosed with or treated for a psychiatric disorder until approximately 2006, over 30 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, no competent evidence has been presented establishing onset of a current psychiatric disability during service, or a continuity of psychiatric symptomatology following service separation.  

The Board notes that service connection may be presumed for a psychosis which manifests to a compensable degree within a year of service separation.  38 C.F.R. § 3.309.  38 C.F.R. § 3.384 further clarifies the term "psychoses" for the purposes of 38 C.F.R. § 3.309(a).  Nevertheless, in the present case, the evidence does not suggest either that the Veteran has a current diagnosis of a psychosis, or that such a disorder manifested during service or within a year thereafter.  

The Veteran has himself alleged that he first manifested an acquired psychiatric disability, claimed as depression, during service or within a year thereafter.  The Board recognizes that the Veteran is competent to testify regarding such observable symptomatology as a depressed mood and other observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board does not, however, find such assertions of chronic in service or continuous post-service psychiatric symptoms to be credible.  The Veteran did not report any psychiatric abnormalities on his service separation examination.  Such a history and complaints were presented by the Veteran contemporaneous to the service that he now contends manifested psychiatric symptoms. 

When he initially filed a claim for compensation in 1998, he did not report or seek compensation for any psychiatric abnormalities as having begun during service.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)).  The fact the Veteran did not seek compensation for a psychiatric disorder at the time he was seeking service connection for other disorders suggests to the Board that there was no pertinent psychiatric symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not experience onset of a psychiatric disorder in service, or the lack of psychiatric symptomatology at the time he filed the claim, or both.  The assertion of continuity of symptomatology is therefore not credible.  

The Board also finds that the weight of the evidence demonstrates that the Veteran's current psychiatric disorder is not otherwise related to service.  The Veteran has not presented a competent opinion statement establishing an etiological nexus between any current psychiatric disability and service, nor has he submitted competent evidence establishing a continuity of symptomatology since service, as he first sought treatment for psychiatric symptoms over 30 years after service separation.

In conclusion, the preponderance of the evidence is against the award of service connection for a psychiatric disability, to include depression, as credible evidence has not been presented establishing onset of such a disease during service.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

New and material evidence having been received, the appeal to reopen service connection for hepatitis C is granted.  

Service connection for a psychiatric disorder, claimed as depression, is denied.  


REMAND

Service Connection for Diabetes

The Veteran, who has confirmed service in Vietnam, seeks service connection for diabetes mellitus.  Service in Vietnam results in a presumption of exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to a herbicide agent during service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Type II diabetes is among the enumerated diseases for which service connection may be presumed.  

In the present case, however, the Veteran has been denied service connection based on VA treatment records establishing a diagnosis of Type I diabetes, a form of diabetes for which service connection is not presumed.  He has also submitted private medical treatment records showing a diagnosis of Type II diabetes.  The Board may not substitute its own medical conclusions for those within the record, or absent from the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, a medical opinion is required to assist in determining the nature of the Veteran's current diabetes diagnosis.  

Service Connection for Hepatitis C and Liver Failure

The Veteran seeks service connection for hepatitis C and residuals of liver failure, to include a liver transplant.  The Veteran alleges he was infected with hepatitis C during service.  He has admitted to the use of intravenous (IV) drugs during service, suggesting possible hepatitis infection via the use of contaminated needles.  The Veteran is competent to testify regarding such observable event as the use of IV drugs during service.  See King v. Shinseki, No. 2011-7159, (Fed. Cir. Dec. 5, 2012); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, IV drug use is among the known risk factors recognized by VA for the transmission of hepatitis.  See Veterans Benefits Administration (VBA) Fast letter 04-13 (June 29, 2004).  

Accordingly, the issues of service connection for diabetes, hepatitis C, and liver failure are REMANDED for the following action:

1.  Forward the Veteran's claims file to a medical specialist in diabetes or related endocrine disorders for a diagnosis of diabetes and an opinion as to the etiology of diabetes.  The Veteran need not be scheduled for an in-person examination unless such an examination is deemed necessary by the reviewing examiner.  

After reviewing the claims file, the examiner is asked to offer a diagnosis and an opinion as whether the Veteran currently has Type I or Type II diabetes.  The medical rationale for any opinion expressed should be provided.  If the examiner is unable to address this question without resorting to speculation, the examiner is requested to state why speculation is required.  

2.  The AMC/RO should schedule the Veteran for a VA examination for the purpose of assisting on determining the nature and etiology of hepatitis C infection.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, to include any relevant in-service and post-service risk factors, and an examination and any necessary testing, the examiner is asked to offer the following opinion: 

Is it as least as likely as not (50 percent or greater degree of probability) that hepatitis C began during service or is otherwise etiologically linked to any in-service event, to include in-service intravenous drug use? 

In writing an opinion, the VA examiner should include a full discussion of all modes of transmission and, if applicable, a rationale as to why the examiner believes in-service IV drug use was the source of the hepatitis C infection.  

A rationale should be provided for any opinion or conclusion expressed.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, adjudicate the claims for service connection for diabetes, hepatitis C, and liver failure in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


